If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


JASON P. MATTHEWS,                                                  UNPUBLISHED
                                                                    November 10, 2022
               Plaintiff-Appellant,

v                                                                   No. 360573
                                                                    Kent Circuit Court
MICHELLE R. MATTHEWS,                                               LC No. 19-003512-DM

               Defendant-Appellee.


Before: SAWYER, P.J., and MARKEY and SWARTZLE, JJ.

PER CURIAM.

        Plaintiff, Jason P. Matthews, appeals as of right the trial court’s divorce judgment. On
appeal, plaintiff asserts that the trial court erred by awarding sole legal custody of the parties’
children to defendant, Michelle R. Matthews, and modifying the parenting-time schedule on the
basis of defendant’s unsupported testimony that one of the children was struggling with the
existing schedule. In addition, plaintiff contends that the court erred by retroactively modifying
child support payments made during the course of the proceedings because defendant never sought
to modify those payments. For the reasons explained in this opinion, we affirm the portions of the
judgment of divorce that concern the legal custody of the children and the parenting-time schedule.
However, we conclude that the trial court erred by retroactively modifying child support payments.
Therefore, we reverse that portion of the judgment and remand for further proceedings.

                        I. FACTUAL AND PROCEDURAL HISTORY

       The appeal arises out of the parties’ divorce, specifically the trial court’s determinations
concerning legal custody, parenting time, and child support. The parties were married on
December 19, 2012. They had two children during the marriage: PM and MM. The parties
separated on March 16, 2019. Plaintiff filed a complaint for divorce on April 23, 2019. On
April 29, 2019, defendant filed an answer and counterclaim for divorce, asking for child support
pursuant to the state formula and spousal support.

       The parties attended mediation and agreed upon a temporary parenting-time schedule for
the summer of 2019. That schedule essentially consisted of the parties exchanging the children



                                                -1-
every two or three days on a three-week rotation. This schedule allowed plaintiff 10 overnights
with the children, while defendant had 11 overnights.

        The trial court held a five-day bench trial to consider witness testimony and evidence
presented by the parties. Following trial, the court issued a written opinion in which it granted
defendant’s request for sole legal custody of the children and accepted her proposed parenting-
time schedule. Further, the court accepted defendant’s request that child support commence on
May 1, 2019, because her answer and counterclaim for divorce was filed on April 29, 2019. Given
that child support payments commenced on May 1, 2019, the court ordered that plaintiff owed an
arrearage of $5,665 through September 30, 2021. The trial court later issued a judgment of divorce
consistent with its written opinion and order.

       This appeal followed.

                                           II. ANALYSIS

       On appeal, plaintiff challenges the portions of the judgment of divorce that concern the
legal custody of the children, the parenting-time schedule, and the commencement of child
support.

                                   A. STANDARD OF REVIEW

       “All orders and judgments of the circuit court regarding child custody and parenting time
are to be affirmed unless the trial court made findings of fact against the great weight of the
evidence or committed a palpable abuse of discretion or a clear legal error on a major issue.”
Demski v Petlick, 309 Mich App 404, 444; 873 NW2d 596 (2015). See MCL 722.28. As a result,
“a reviewing court should not substitute its judgment on questions of fact unless the factual
determination clearly preponderate[s] in the opposite direction.” Id. (quotation marks and citation
omitted; alteration in original). “In reviewing factual findings, this Court defers to the trial court’s
determination of credibility.” Id. at 445. Moreover,

       The trial court’s discretionary rulings, such as to whom to award custody, are
       reviewed for an abuse of discretion. An abuse of discretion exists when the trial
       court’s decision is so palpably and grossly violative of fact and logic that it
       evidences a perversity of will, a defiance of judgment, or the exercise of passion or
       bias. [Id. (quotation marks and citation omitted).]

                                       B. LEGAL CUSTODY

        First, plaintiff challenges the trial court’s analysis of the best-interest factors and asserts
that the trial court abused its discretion by granting defendant’s request for sole legal custody. We
disagree.

        MCL 722.27 concerns the powers of the trial court in a child-custody dispute. In pertinent
part, MCL 722.27(1)(c) provides that “[t]he court shall not modify or amend its previous
judgments or orders or issue a new order so as to change the established custodial environment of
a child unless there is presented clear and convincing evidence that it is in the best interest of the
child.”


                                                  -2-
        In this case, the trial court concluded that the children’s established custodial environment
existed with both parties. “The custodial environment of a child is established if over an
appreciable time the child naturally looks to the custodian in that environment for guidance,
discipline, the necessities of life, and parental comfort.” MCL 722.27(1)(c). In addition, the court
found that defendant’s request for sole legal custody would alter the children’s established
custodial environment; therefore, she was required to show that the change in custody was in the
children’s best interests by clear and convincing evidence. The parties did not dispute this finding
in the trial court, and plaintiff does not challenge it on appeal. As a result, we will accept this
conclusion for purposes of this opinion.

        “[C]ustody disputes are to be resolved in the child’s best interests, and [g]enerally, a trial
court determines the best interests of the child by weighing the twelve statutory factors outlined in
MCL 722.23.” Demski, 309 Mich App at 446 (quotation marks and citation omitted; alterations
in original). MCL 722.23 contains the following factors:

              (a) The love, affection, and other emotional ties existing between the parties
       involved and the child.

               (b) The capacity and disposition of the parties involved to give the child
       love, affection, and guidance and to continue the education and raising of the child
       in his or her religion or creed, if any.

              (c) The capacity and disposition of the parties involved to provide the child
       with food, clothing, medical care or other remedial care recognized and permitted
       under the laws of this state in place of medical care, and other material needs.

              (d) The length of time the child has lived in a stable, satisfactory
       environment, and the desirability of maintaining continuity.

             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

               (h) The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child to
       be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child’s other
       parent.



                                                 -3-
               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute.

“In addition, the court must consider the general level of cooperation and agreement between the
parties when considering joint custody.” Dailey v Kloenhamer, 291 Mich App 660, 667; 811
NW2d 501 (2011) (quotations marks and citation omitted). “When ruling on a custody motion,
the circuit court must expressly evaluate each best-interest factor and state its reasons for granting
or denying the custody request on the record.” Id.

        In this case, the trial court concluded that Factors (a), (g), (h), and (j) were neutral and did
not favor either party. The court determined that Factor (d) slightly favored plaintiff. Further, the
court determined that Factors (b), (e), and (f) slightly favored defendant. The court then concluded
that Factor (c) favored defendant, and that Factors (e) and (k) strongly favored defendant. The
court declined to interview the children to make a finding as to Factor (i). In regard to Factor (l),
the court observed that the parties had significant disputes over choice of school, counseling, and
medical care for the children. Plaintiff challenges the trial court’s findings on several of the best-
interest factors. He asserts that Factors (b), (c), (e), (k), and (l) should have been neutral, and that
Factors (f) and (g) strongly favor him.

        Factor (b) concerns the capacity and disposition of the parties involved to give the child
love, affection, and guidance and to continue the education and raising of the child in his or her
religion or creed, if any. The trial court found that this factor slightly favored defendant. The
court explained that both parties showed their capacity to provide the children with love, affection,
and guidance, and that both were involved in the children’s educations. However, the court
expressed its concerns related to some of plaintiff’s parenting choices, such as feeding MM hot
sauce and locking PM in her room. Defendant also provided testimony that plaintiff would throw
items, slam doors, and yell when things did not go as he expected. Moreover, there was evidence
that plaintiff abused the family dog on several occasions. The court did not believe that this
behavior provided a good example of appropriate behavior to the children. The court
acknowledged the testimony presented by plaintiff by witnesses who testified positively
concerning his parenting, but the court accepted that his behavior in the privacy of his own home
may be different.

        On appeal, plaintiff argues that this factor should have been neutral because the testimony
presented showed that he was a loving, affectionate father who was involved and engaged with the
children. However, the trial court acknowledged this testimony in its conclusion. The court
accepted testimony provided by defendant that plaintiff may be different when at home. This
Court defers to the trial court’s credibility determinations. Demski, 309 Mich App at 445. In any
event, defendant presented testimony regarding plaintiff’s severe punishments and negative
reactions to adverse events. She also stated that plaintiff mocked and shamed PM for her feelings.
Defendant further testified that she was typically assigned to domestic duties involving the children
while plaintiff worked on projects outside, such as the treehouse. Ultimately, the trial court’s
conclusion that this factor slightly favored defendant is not against the great weight of the evidence.
See id. at 444.


                                                  -4-
        Next, plaintiff disputes the trial court’s findings as to Factor (c), which involves the
capacity of the parties to provide the child with food, clothing, medical care, and other material
needs. The trial court found that both parties were capable and disposed to provide the children
with their basic needs. However, the court acknowledged that defendant had historically made the
children’s medical appointments. In addition, the court observed that the evidence revealed that
plaintiff was inclined to substitute his medical knowledge for that of the children’s pediatrician.
Importantly, the court explained that the parties had been embroiled in serious disagreements over
the children’s medical treatment, noting that at trial, plaintiff was unable to cite even one parenting
disagreement in which defendant was able to convince him that her position was valid.

        On appeal, plaintiff asserts that there was no independent evidence supporting defendant’s
medical decisions, such that PM needed to wear the walking boot provided by a friend or that MM
needed therapy. However, the trial court’s conclusion was not against the great weight of the
evidence. As will also be addressed in the analysis of Factor (l), the parties had significant
disagreements in regard to medical decisions involving the children, such as the treatment for PM’s
ankle sprain, the proper way to handle her COVID-19 diagnosis, and whether the children required
counseling services. Defendant testified that plaintiff discouraged PM from using crutches and
resting her ankle. He also told defendant, in front of the children, that PM did not need the walking
boot. Further, plaintiff testified that he gave MM milk when she asked for it despite admitting that
he believed that she had a sensitivity to lactose. As a result, the evidence established that plaintiff
second-guessed medical decisions and recommendations provided by defendant. Ultimately, the
court’s finding that this factor favored defendant was not against the great weight of the evidence.
See id.

        Additionally, plaintiff disagrees with the trial court’s conclusion that Factor (e), the
permanence, as a family unit, of the existing or proposed custodial homes, strongly favored
defendant. In support of its conclusion, the trial court explained that defendant had not introduced
the children to any significant others during the pendency of the divorce. The court observed that
plaintiff had been in several relationships with women much younger than him and that many of
those relationships overlapped. The court noted that plaintiff started dating defendant before his
second divorce was final. He began dating another woman a month after the parties separated. He
introduced her to the children, and the children became attached to her as she began staying in the
family home. Plaintiff had since broken up with her and evidence showed that the children were
upset when she was removed from their lives.

        Plaintiff argues that this factor should have been neutral because his relationships before
the children were born are irrelevant to his parenting. Further, he only introduced the children to
his new girlfriend after months of dating and consulting his counselor. At any rate, even ignoring
plaintiff’s dating history, he started a new relationship approximately one month after separating
from defendant, and he introduced her to the children in November 2019. The parties agree that
the children liked her. However, plaintiff ended the relationship in October 2020, which had a
negative effect on PM and the stability of plaintiff’s home. As observed by the Michigan Supreme
Court, “[t]he stability of a child’s home can be undermined in various ways. This might include
frequent moves to unfamiliar settings, a succession of persons residing in the home, live-in
romantic companions for the custodial parents, or other potential disruptions.” Ireland v Smith,
451 Mich 457, 465 n 9; 546 NW2d 686 (1996). Accordingly, the trial court’s determination that
this factor strongly favored defendant was not against the great weight of the evidence.


                                                 -5-
        In addition, plaintiff challenges the trial court’s finding as to Factor (f), which concerns the
moral fitness of the parties. The trial court concluded that this factor slightly favored defendant.
The court questioned the morality of plaintiff’s decision to keep the fact that the parties had gotten
married from his family after he testified that he was very close with his family. The court
explained that his willingness to tell such “white lies” raised concern regarding parenting should
the children become aware of such lies. On appeal, plaintiff asserts that this factor should have
strongly favored him because whether he decided to tell his family that he was married has no
relationship to how he will function as a parent to his children. In addition, he argues that the court
ignored evidence of defendant’s extensive marijuana use.

        We do not believe that the trial court’s conclusion that this factor slightly favored defendant
was against the great weight of the evidence. According to plaintiff’s own testimony, he separated
from his second wife in the summer or fall of 2011. He met defendant in October 2011, and they
started spending serious time together in January 2012. His divorce was final in October 2012,
and he married defendant in December 2012. However, defendant testified that the parties’
wedding was kept secret from his family because he was afraid that they would not approve. The
court acknowledged that it was up to plaintiff to determine what to reveal to his family in regard
to his private life, but questioned whether his “white lies” concerning such an important life event
would affect his parenting. Ultimately, if plaintiff was willing to lie to his family in regard to when
the parties got married, he may keep other important information from others if he believes it will
portray him in a negative light. Indeed, defendant testified that plaintiff asked her to keep her
marijuana use from her doctor, who was plaintiff’s supervisor, because he did not want it to reflect
poorly on him.

        Further, in regard to defendant’s marijuana use, although she reported that while living in
the marital home she frequently used marijuana to treat her migraines, she testified that she only
used “one puff” about once or twice a week during the trial. Moreover, plaintiff testified that
marijuana was the only treatment that helped defendant’s migraines and that he helped her procure
it. As a result, the testimony presented at the trial did not show that defendant’s “extensive” use
of marijuana affected her ability to care for the children or that plaintiff advocated against its use.

        Similarly, plaintiff asserts on appeal that Factor (g), the physical and mental health of the
parties, should strongly favor him. The trial court concluded that this factor was neutral and did
not favor either party. Plaintiff argues that the court erred by failing to acknowledge defendant’s
post-traumatic stress disorder (PTSD) diagnosis, which affected her ability to care for the children.
However, this argument is not supported by the record. Defendant testified that she suffered from
PTSD, which initially limited the number of hours she worked at the child development center.
However, during the trial, defendant testified that she was confident in working between 35 and
40 hours a week. Neither party presented any testimony that defendant’s PTSD diagnosis affected
her ability to care for the children. Rather, defendant testified that she was not experiencing any
mental-health symptoms and that no mental or physical conditions impaired her daily life. She
also reported that she was no longer taking antidepressants. As a result, considering the testimony
provided at trial, the trial court’s conclusion that this factor was neutral was not against the great
weight of the evidence.

      Plaintiff also disagrees with the trial court’s conclusion that Factor (k), which concerns
domestic violence, strongly favored defendant. Plaintiff contends that this factor should be neutral


                                                  -6-
because defendant reported to her doctor that she was not a victim of abuse, she invited a friend to
engage in a three-way sexual relationship with plaintiff, she engaged in pleasant text-message
exchanges with plaintiff, allowed her daughter from a previous relationship to spend time with
plaintiff after the separation, and allowed him to take the dog whenever he asked even though she
claimed he abused it. In the court’s ruling, it explained that while there was little evidence of
physical violence between the parties, there was “substantial evidence that showed an imbalance
of power and control between the parties.” The court acknowledged that plaintiff attempted to
combat the allegations by submitting text messages showing a loving relationship between the
parties; however, the court specifically found defendant more credible as to the relationship
dynamic, noting that domestic violence can be complex and “[w]hat the world sees outside the
home often does not reflect what is going on behind closed doors, particularly when it is emotional
abuse.” The court further wrote that “[s]urvivors of domestic violence often respond by placating
the perpetrator as much as possible as a survival mechanism.”

        Although plaintiff disagrees with the trial court’s conclusion as to this factor, that does not
mean that the court’s conclusion was against the great weight of the evidence. First, this Court
must defer to the credibility determinations of the trial court. See Demski, 309 Mich App at 445.
Second, defendant testified that plaintiff controlled the family’s finances; that he belittled
defendant so that she felt useless; that he performed severe punishments to the children, including
threatening to break her other daughter’s ankle and feeding MM hot sauce; and that he physically
abused the family dog in the children’s presence. Accordingly, the trial court’s finding that this
factor strongly favored defendant was not against the great weight of the evidence.

         Finally, the trial court considered the parties’ difficulties regarding academic and medical
decisions involving the children in its analysis of Factor (l), which concerns any other factors that
the trial court believes is relevant to the resolution of a child-custody dispute. On appeal, plaintiff
asserts that neither party filed any motions in the 32 months this matter was pending, and that the
evidence, including the text messages, showed that the parties were able to work together
concerning issues involving the children. However, plaintiff also complains that defendant made
decisions concerning the children without informing him. His claim that the parties were able to
resolves issues related to the children was contradicted by his testimony and argument. Indeed,
plaintiff testified that defendant sent PM to Jenison schools even though there was a pending
motion in the court about sending her to Northview schools. Plaintiff also stated that defendant
took PM to counseling that he believed was inappropriate and that defendant declined to provide
him with the necessary information for the home-based preschool to which she wished to send
MM. Plaintiff also admitted that the parties disagreed as to whether PM should attend in-person
schooling during the pandemic. Defendant testified that plaintiff did not encourage PM to use the
crutches or walking boot supplied by defendant or to rest her ankle. She also reported that plaintiff
was against sending MM to counseling, and the parties disagreed as to how to handle PM’s
COVID-diagnosis. As a result, as observed by the trial court, the evidence supports the conclusion
that the parties had significant disagreements concerning school choice, medical treatments, and
counseling for the children that would require them to return to court for resolution, and as a result,
joint legal custody was inappropriate. See Dailey, 291 Mich App at 669 (explaining that the record
showed that the parties’ acrimony affected their ability to agree on important matters, such as the
child’s medical treatment, so that awarding one party with sole legal custody was appropriate).




                                                 -7-
        The trial court ultimately concluded that after weighing the best-interest factors, defendant
showed that it was in the best interests of the children for her to have sole legal custody by clear
and convincing evidence. Plaintiff disagrees; however, this Court is required to affirm a trial
court’s custody decision “unless the decision is palpably and grossly violative of fact and logic.”
Id. Given the testimony and evidence presented at trial, the court’s decision was supported by fact
and logic. As a result, the court did not abuse its discretion by awarding sole legal custody to
defendant. See id.

                                      C. PARENTING TIME

       Plaintiff next contends that the trial court abused its discretion by accepting the parenting-
time schedule proposed by defendant that resulted in a reduction of his overnights with the
children. We disagree.

       MCL 722.27a concerns parenting-time determinations. According to MCL 722.27a(1),

               Parenting time shall be granted in accordance with the best interests of the
       child. It is presumed to be in the best interests of a child for the child to have a
       strong relationship with both of his or her parents. Except as otherwise provided in
       this section, parenting time shall be granted to a parent in a frequency, duration,
       and type reasonably calculated to promote a strong relationship between the child
       and the parent granted parenting time.

MCL 722.27a(7) provides that the court may consider the following factors when determining the
frequency, duration, and type of parenting time to be granted:

               (a) The existence of any special circumstances or needs of the child.

               (b) Whether the child is a nursing child less than 6 months of age, or less
       than 1 year of age if the child receives substantial nutrition through nursing.

              (c) The reasonable likelihood of abuse or neglect of the child during
       parenting time.

              (d) The reasonable likelihood of abuse of a parent resulting from the
       exercise of parenting time.

               (e) The inconvenience to, and burdensome impact or effect on, the child of
       traveling for purposes of parenting time.

              (f) Whether a parent can reasonably be expected to exercise parenting time
       in accordance with the court order.

               (g) Whether a parent has frequently failed to exercise reasonable parenting
       time.

              (h) The threatened or actual detention of the child with the intent to retain
       or conceal the child from the other parent or from a third person who has legal


                                                -8-
       custody. A custodial parent’s temporary residence with the child in a domestic
       violence shelter shall not be construed as evidence of the custodial parent’s intent
       to retain or conceal the child from the other parent.

               (i) Any other relevant factors.

       Both the statutory best interest factors in the Child Custody Act, MCL 722.23, and
       the factors listed in the parenting time statute, [MCL 722.27a(7),] are relevant to
       parenting time decisions. Custody decisions require findings under all of the best
       interest factors, but parenting time decisions may be made with findings on only
       the contested issues. [Shade v Wright, 291 Mich App 17, 31-32; 805 NW2d 1
       (2010).]

If a proposed change in the parenting-time schedule would result in a modification to the child’s
established custodial environment, the burden is on the party proposing the change to establish
that the change is in the child’s best interests by clear and convincing evidence. Pierron v Pierron,
486 Mich 81, 92; 782 NW2d 480 (2010). On the other hand, if the proposed change would not
modify the child’s established custodial environment, the burden is to show that the change is in
the child’s best interests by a preponderance of the evidence. Id. at 93.

        In this case, both parties asked for a change in the parenting-time schedule. Plaintiff
proposed a two-week rotation in which he would have parenting time on Monday and Tuesday
during the first week, and Wednesday and Thursday during the second week, while the parties
alternated each weekend having the children from Friday through Monday. Plaintiff stated that
the change was necessary to accommodate his new work schedule. He asserted that it was similar
to the existing schedule to which the children were accustomed and that his son from a previous
relationship would be on the same schedule. On the other hand, defendant proposed a four-week
rotation that she believed would better meet the children’s needs. She opined that it would be
better for the children to have a secure base to return to. She did not feel that spending more than
two days at a time at plaintiff’s house was best for the children. Nonetheless, defendant wanted
the children to be able to make fun memories with plaintiff and have him be involved in their
schooling, so the proposal included both a full weekend and weeknights with plaintiff.

         In regard to the parenting-time factors listed in MCL 722.27a(7), the trial court concluded
that Factor (c), the likelihood of abuse or neglect of the child during parenting time favored
defendant. The court found that the other factors were either inapplicable or neutral. In support
of its acceptance of defendant’s proposed schedule, the court reiterated its concerns with plaintiff’s
historic choice of discipline, his abuse of animals, and the dysregulation that defendant observed
from the children upon their return from plaintiff’s home. Moreover, the court observed that
plaintiff did not explain how his proposed schedule was in the children’s best interests, he only
testified that the change was necessary on the basis of his work schedule.

        The trial court’s conclusion that defendant’s proposed schedule was in the best interests of
the children was not against the great weight of the evidence. See Demski, 309 Mich App at 444.
The court’s concerns were supported by testimony that was presented at trial. As previously
discussed in this opinion, defendant testified that plaintiff fed MM hot sauce as punishment for
biting, locked PM in her room, and threatened to break her other daughter’s ankle. She also


                                                 -9-
testified that plaintiff abused the family dog in the presence of the children. Finally, she provided
testimony that the children were dysregulated when they returned to her home after staying with
plaintiff. Although plaintiff identifies testimony and evidence that contradicts defendant’s
observations, there was testimony to support the trial court’s ruling. As a result, we conclude that
the court did not make factual findings against the great weight of the evidence, and the court’s
acceptance of defendant’s proposed parenting-time schedule did not amount to a palpable abuse
of discretion. See Shade, 291 Mich App at 32.

         Plaintiff further asserts that the change in parenting time constituted a change in the
established custodial environment. We disagree. Although the new parenting-time schedule
results in plaintiff’s having three less overnights with the children a month, he still has the children
overnight two to three nights a week, which includes a long weekend once a month. “If the
required parenting time adjustments will not change whom the child naturally looks to for
guidance, discipline, the necessities of life, and parental comfort, then the established custodial
environment will not have changed.” Pierron, 486 Mich at 86. A decrease of three overnights
with the children over the span of a month will not change who the children look to for guidance,
especially when they are staying with plaintiff. See id. Accordingly, plaintiff has not shown that
the acceptance of defendant’s proposed parenting-time schedule amounted to an abuse of
discretion. See Demski, 309 Mich App at 444.

                                        D. CHILD SUPPORT

       Finally, plaintiff argues that the court erred by retroactively modifying the child support
payments he was voluntarily making during the course of the proceedings because defendant never
sought a modification. We agree.

        “Child support orders and the modification of such orders are reviewed for an abuse of
discretion.” Peterson v Peterson, 272 Mich App 511, 515; 727 NW2d 393 (2006). “Whether a
trial court properly operated within the statutory framework relative to child support calculations
and any deviation from the child support formula are reviewed de novo as questions of law.” Id.
at 516. The trial court’s factual findings are reviewed for clear error. Borowsky v Borowsky, 273
Mich App 666, 672; 733 NW2d 71 (2007).

       “It is well settled that children have the right to receive financial support from their parents
and that trial courts may enforce that right by ordering parents to pay child support.” Id. at 672-
673. Trial courts are required to calculate support following the Michigan Child Support Formula
(MCSF). Id. at 673. MCL 552.603 concerns the enforcement of support orders. According to
MCL 552.603(2),

                Except as otherwise provided in this section, a support order that is part of
       a judgment or is an order in a domestic relations matter is a judgment on and after
       the date the support amount is due as prescribed in [MCL 522.605c], with the full
       force, effect, and attributes of a judgment of this state, and is not, on and after the
       date it is due, subject to retroactive modification. No additional action is necessary
       to reduce support to a final judgment. Retroactive modification of a support
       payment due under a support order is permissible with respect to a period during



                                                 -10-
       which there is pending a petition for modification, but only from the date that notice
       of the petition was given to the payer or recipient of support.

MCL 552.603(3) further provides that “[t]his section does not apply to an ex parte interim support
order or a temporary support order entered under supreme court rule.” The parties may also agree
to modify a support order with the court’s approval. MCL 522.603(5).

        In this case, defendant requested child support calculated pursuant to the MCSF in her
answer and counterclaim for divorce, which was filed on April 29, 2019. It appears that initially,
plaintiff voluntarily provided $500 a month in child support; however, the parties participated in
an investigation with the Friend of the Court and the Friend of the Court recommended that
plaintiff pay $458 a month. Plaintiff started paying $458 a month following the recommendation.
However, the trial court did not sign the Friend of the Court recommendation.

         At the conclusion of the trial, defendant asked for child support to be calculated from
May 1, 2019, because she asked for child support in her answer and counterclaim. Plaintiff
objected to this request, arguing that MCL 552.603(2) prohibits the retroactive application of a
child support order. The trial court agreed with defendant, concluding that her request was valid
because she requested child support in her answer and counterclaim. However, defendant’s
request for child support was not a request for an interim or temporary child support order. Rather,
her request was for child support to be awarded in the judgment of divorce. Moreover, it does not
appear that there were any temporary or interim child support orders entered in this case. Plaintiff
voluntarily paid child support to defendant following their separation. The child support order was
entered as part of the judgment of the divorce after the parties presented their proofs at trial. As a
result, the child support order became effective upon entry of the judgment of divorce, and it could
not be retroactively applied to the date in which defendant filed her counterclaim. See
MCL 522.603(2). Therefore, the trial court erred by calculating child support from May 1, 2019.
See Thompson v Merritt, 192 Mich App 412, 421; 481 NW2d 735 (1991) (explaining that an
emergency interim order is not subject to the statutory prohibition of retroactive modification
because it differed significantly “from an order of support that is part of a judgment or an order
that is entered later in the proceedings after the parties have had a chance to present evidence on
the issue”).

        We affirm the portions of the judgment of divorce that concern the legal custody of the
children and the parenting-time schedule. We reverse the portion of the judgment of the divorce
concerning the commencement of child support and remand for further proceedings consistent
with this opinion. We do not retain jurisdiction. No costs.



                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey
                                                              /s/ Brock A. Swartzle




                                                -11-